DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 11, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US Pub. No. 2005/0226470 A1).
Regarding claim 1, Kondo discloses, an information processing device comprising: circuitry configured to specify a biological region for biometric authentication from image data; (See Kondo ¶43, “First, in Step S1 (a first step), from an original image including a face of a person, an iris region of an eye of the person is detected.”)
generate a processed image by image processing on a processing region corresponding to the biological region such that biological information acquirable from the biological region is changed. (See Kondo ¶49, “Then, divided portions of the iris region are re-arranged in a predetermined order or at random.  An example of re-
to prevent false authentication using the biological information; (See Kondo ¶51, “Thus, even if an iris image is obtained from the original image, the iris image cannot be illicitly used for authentication.”)
combine the image data and the processed image to form a combined image; (See Kondo Fig. 4b where by the iris regions are rearranged, and combined with the original pupil region in the center of the eye.)
and output the combined image. (See Kondo Fig. 8, where the processed image is outputted.)
Regarding claim 2, Kondo discloses, the information processing device according to claim 1, wherein the image processing includes a blurring process. (See Kondo ¶53, “That is, as shown in FIG. 5, the iris image is decomposed into a plurality of pieces according to a special frequency.  Specifically, LPF (low pass filter), BPF (band pass filter) and HPF (high pass filter) are used so as to generate a low-pass image, a middle-pass image and a high-pass image, respectively.”)

Regarding claim 4, Kondo discloses, the information processing device according to claim 3, wherein the image processing further includes of changing a value of a randomly selected pixel (See Kondo ¶49, “Then, divided portions of the iris 
region are re-arranged in a predetermined order or at random.”)


Regarding claim 5, Kondo discloses, the information processing device according to claim 1, wherein the image processing includes replacing the processing region. (See Kondo ¶59, “As shown in FIG. 6, an image of an iris region in an original image is replaced with a predetermined iris pattern image which has been prepared in 
advance. As the predetermined iris pattern image, for example, an average image of iris patterns of a plurality of persons or an average image of both eyes of a person can be used.”)

Regarding claim 6, Kondo discloses, the information processing device according to claim 5, wherein replacing the processing region includes selecting one biological pattern from a plurality of biological patterns stored in advance and replacing the processing region with the one biological pattern. (See the rejection of claim 5 as it is equally applicable for claim 6 as well.)

Regarding claim 11, Kondo discloses, the intimation processing device according to claim 1, further comprising: circuitry is configured to determine whether the biological information is acquirable from the biological region, (See Kondo ¶43, “First, in 
on condition that the biological information is acquirable from the biological region, the circuitry is configured to perform image processing. (See Kondo ¶46, “Next, in Step S2 (a second step), image conversion is performed to the iris region detected in the first step S1.”)

Regarding claim 14, Kondo discloses, the information processing device according to claim 11, wherein the circuitry is configured to determine whether the biological information is acquirable from the biological region based on a size of the biological region. (See Kondo ¶79, According to this embodiment, in Step S3, whether or not the size of an iris region detected in Step S1 is equal to or larger than a predetermined size is judged and if the iris region is smaller than the predetermined size, the image conversion of Step S2 is not performed and the process is completed.”)


Regarding claim 18, Kondo discloses, the information processing device according to claim 1 wherein the biological information includes at least one of iris information, fingerprint information, and vein information. (See Kondo ¶13, “The present invention is for detecting an iris region of an eye from an original image and performing image conversion to the detected iris region so that feature data unique to a person cannot be extracted.”)

Regarding claim 19, Kondo discloses, an information processing method comprising: specifying a biological region for biometric authentication from image data; generating a processed image by image processing a processing region corresponding to the biological region such that biological information acquirable from the biological region is changed to prevent false authentication using the biological information; combing the image data and the processed image to from combined image; and outputting the combined image. (See the rejection of claim 1 as it is equally applicable for claim 19 as well.)

Regarding claim 20, Kondo discloses, non-transitory computer readable storage device having computer readable instructions that when executed by circuitry cause the circuitry to: (See Kondo ¶2, where he discloses using a PC, a personal computer inherently comprises a computer readable storage device having computer readable instructions.) 
specifying a biological region for biometric authentication from image data; generating a processed image by image processing a processing region corresponding to the biological region such that biological information acquirable from the biological region is changed to prevent false authentication using the biological information; combining the image data and the processed image to form a combined image; and outputting the combined image. (See the rejection of claim 1 as it is equally applicable for claim 20 as well.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Savvides et al. (US Pub. No. 2010/0014718 A1).
Regarding claim 3, Kondo discloses, the information processing device according to claim 2, but he fails to discloses the following limitations. 
However Savvides discloses, wherein the image processing further includes an edge emphasis process. (See Savvides ¶38, “The process shown in FIG. 3 applies various filtering techniques 320 to the segmented image to produce a filtered iris image.  Applying the filters serves to enhance certain discriminant features of the iris.  The filters 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the edge emphasis processing of an iris as suggested by Savvides to Kondo’s iris replacement image using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Savvides is in order enhance certain discriminate features of the iris.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Connell et al. (US Pub. No. 2010/0046805 A1).
Regarding claim 7, Kondo discloses, the information processing device according to claim 1, but he fails to disclose the following limitations.
However Connell discloses, wherein the image processing includes changing information regarding a feature point detected from the biological region. (See Connell ¶37, “In block 206, region shifting is performed.  In one embodiment, random row circular shifts are performed on the unwrapped iris image (108).  A distortion method looks at each region (e.g., row) and randomly shifts each region (row) by m pixels as illustratively shown in FIG. 5.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include changing the pixel values of an iris by rotation as suggested by Connell to Kondo’s processing of an iris using known 

Regarding claim 8, Kondo and Connell disclose, the information processing device according to claim 7, wherein changing information includes at least one of movement and deletion of a feature point detected from the biological region. (See Connell ¶37, “In block 206, region shifting is performed.  In one embodiment, random row circular shifts are performed on the unwrapped iris image (108).  A distortion method looks at each region (e.g., row) and randomly shifts each region (row) by m pixels as illustratively shown in FIG. 5.”)
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Yokoi et al. (US Pat. No. 9,009,486 B2).
Regarding claim 9, Kondo discloses, the information processing device according to claim 1, but he fails to disclose the following limitations.
However Yokoi discloses, wherein the image processing includes changing information regarding a vein detected from the biological region. (See Yokoi 6:29-35, “The biometric measuring device 20 measures a biometric feature of the subject used for the authentication. The biometric measuring device 20 measures biological regions (modals) for authentication such as fingerprints or veins by using existing measuring devices, such as an image capturing device, which are suitable for the respective biological regions.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the vein deformation or rotation as suggested by Yokoi in addition to the Kondo’s iris image using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to obtain multiple secure forms of biometrics.

Regarding claim 10, Kondo and Yokoi disclose, the information processing device according to claim 9, wherein changing information includes changing at least one of movement, deletion, and length of the vein. (See the rejection of claim 9 as it is equally applicable for claim 10 as well.)

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Lin et al. (US Pub. No. 2013/0259322 A1).
Regarding claim 12, Kondo discloses, the information processing device according to claim 1, but he fails to disclose the following limitations. 

on condition that the biological information is acquirable from the biological region, the circuitry is configured to output a warning. (See Lin ¶50, “If an image has region(s) of interest, the region(s) will be extracted (block 27) and passed to the preprocessing and quantitative iris image quality measurement module (block 15).  The camera checks if the quality score is lower than the expected value (block 9201).  If it is lower, it would find a low quality metric (block 9202).  The camera would then perform the proper adjustment and/or provide warning message to the user for cooperation (block 9203).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user warning as suggested by Lin’s to Kondo’s iris processing using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to ensure that a high quality image is obtained from a user.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Lin et al. (US Pub. No. 2013/0259322 A1) and in further view of Raducan et al. (US Pat. No. 10,452,910 B2).
Regarding claim 13, Kondo and Lin disclose, the information processing device according to claim 12, but they fail to disclose the following limitation.
However Raducan discloses, further comprising: on condition that an operation input for causing image data to be transmitted to an outside is performed, the circuitry is configured to determine determines whether the biological information is acquirable from a biological region specified. (See Raducan 4:50-58, “The face/eye tracking subsystem 16 thus detects candidate eye regions and potential `at risk` candidates can be flagged as the image or image stream is being processed.  As indicated, the quality criteria used by the face/eye tracking subsystem 16 at step 32 can be quite rudimentary and additional, more  detailed analysis can be made at the time when an acquisition is completed and an image (or image sequence) is (being) committed to storage 22 or transmitted beyond the device over a network connection (not shown).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the detailed analysis of at risk eye images when they are being transmitted as suggested by Raducan to Kondo’s image processing on an iris using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to prevent the eye from being used fraudulently by an outside source.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Raducan et al. (US Pat. No. 10,452,910 B2).
Regarding claim 15, Kondo discloses, the information processing device according to claim 11, but he fails to disclose the following limitation.
However Raducan discloses, wherein the circuitry is configured to determine whether the biological information is acquirable from the biological region based on color included in the biological region. (See Raducan 5:23-55, “Embodiments of the present invention can employ combinations of the following criteria to confirm if extracted iris regions are at risk of providing a pattern which enables recognition: … 3.  Iris-pupil/Iris-sclera contrast: High contrast at these boundaries makes iris recognition more likely.  It will be appreciated that contrast within an image is dependent on the acquisition conditions.  In low-lighting, for example, only a narrow range of contrast can be achieved by most conventional imaging systems.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using color to determine if the iris region is recognizable using color contrast as suggested by Raducan to Kondo’s image processing on an iris using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to determine whether additional security processing is necessary or if the iris region is unrecognizable therefore no additional image processing is needed.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Moon et al. (US Pub. No. 2009/0046904 A1).
Regarding claim 16, Kondo disclose, the information processing device according to claim 1, but fails to disclose the following limitations. 
However Moon disclose, wherein the circuitry is configured to restore the image data from an image obtained by performing the image processing on the processing region.(See Moon ¶69, “For example, assuming that the fingerprint image data of FIG. 3D(a) is transformed using the specific transformation scheme and registered as the registration fingerprint data of FIG. 3D(b) with a size of 360.times.180, the fingerprint image data of FIG. 3D(c) is an image data acquired by inversely transforming the registration fingerprint data of FIG. 3D(b).” Where the inverse transform restores the image to a non-original image form.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the image processing transformation inversion as suggested by Moon to Kondo’s image processing on an iris using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to test whether or not an image can be restored to its original form or not, and to further modify the image so it is no longer restorable to its original form.

Regarding claim 17, Kondo and Moon disclose, the information processing device according to claim 16, wherein the restoration unit restores circuitry is configured to restore the image data, based on a parameter of the image processing. (See Moon ¶50, “When a Log-Polar Transform (LPT) is adopted as the specific transformation scheme.” The inverse Log-Polar transform will use polar coordinate parameters)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662